USCA4 Appeal: 22-6516      Doc: 7        Filed: 11/29/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6516


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        RAHEEM OLIVER,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Claude M. Hilton, Senior District Judge. (1:18-cr-00009-CMH-1)


        Submitted: November 22, 2022                                Decided: November 29, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Raheem Oliver, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6516      Doc: 7         Filed: 11/29/2022      Pg: 2 of 2




        PER CURIAM:

               Raheem Oliver appeals the district court’s order denying his motion for

        compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We review a district court’s

        denial of a compassionate release motion for abuse of discretion. See United States v.

        Kibble, 992 F.3d 326, 329 (4th Cir.), cert. denied, 142 S. Ct. 383 (2021). We have reviewed

        the record and conclude that the district court did not abuse its discretion and sufficiently

        explained the reasons for the denial. See United States v. High, 997 F.3d 181, 188-91 (4th

        Cir. 2021) (discussing amount of explanation required for denial of compassionate release

        motion). We therefore affirm the district court’s order. United States v. Oliver, No. 1:18-

        cr-00009-CMH-1 (E.D. Va. filed Apr. 18, 2022 & entered Apr. 19, 2022 ). We dispense

        with oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     2